Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,7,11,14 and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 4, the term “requesting, by the device driver, data associated with the particular chunk from a data mitigation manager responsible for performing the background data migration process and said updating the prior” is not clear. It is not clear what this “updating the prior” means.
Claims 11 and 18 have the same problem and are rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vasetsky (US 2017/0339225 A1) in view of Iglesia (US 2015/0149605 A1) in further view of Rao (US 2014/0250281 A1).

As per claim 1, Vasetsky teaches A computer-implemented method of migrating a stateful application from a first computing environment to a target virtualized environment, the method comprising:
 installing an instance of the stateful application within the target virtualized environment; (Vasetsky  [0047] Techniques are described herein to perform workload migration across a hybrid network with cloud bursting as part of the migration process.  Workload migration, as used herein, refers to transferring, from a source computing device to a target computing device, at least one workload computing process as well as the workload data itself.  The workload migration processes that are described herein may be implemented using one or more computer programs, processes, daemons or other software elements that are hosted at or executed by the nodes that are further described herein for FIG. 1).
initializing a priority map for source data associated with the stateful application by establishing a priority for each chunk of a plurality of chunks of the source data by analyzing historical data access patterns associated with the source data; (Vasetsky [0097] If a data access pattern was obtained of an active workload before the start of the migration phase, the back end node prioritizes disk blocks accessed by the workload based on their access frequency while workload was still on-premises. Migration content from those areas is pre fetched first by the backend node in the background process [0098] Based on the data access pattern that was determined, the backend node gives higher priority to blocks that correspond to files that are frequently accessed by active workloads. Searching for data blocks that correspond to these files may be hardcoded into the background process [0104] The background process starts with the frontend node iterating over blocks in a block map, based on pre-fetch priority of the migrated content as described in pre-migrating determinations as described herein. The block map describes all necessary data to detect if a block is migrated or not; provide necessary data for block lookup; and provide block meta-data for block decryption (if applicable) and verification.)
migrating the source data from a source data volume associated with the first computing environment to a target data volume associated with the target virtualized environment on a chunk-by-chunk basis by performing a background data migration process based on the priority map; (Vasetsky [0108] FIG. 5 is a block diagram illustrating the background migration process.  The pre-fetch queue 503, maintained in the backend node, orders data blocks based on data access patterns as described in pre-migration determinations.  Data is sent through WAN to the frontend 

Vasetsky does not teach facilitating usage of the stateful application during the background data migration process by abstracting a current location of a particular chunk of the plurality of chunks that is being operated upon by the stateful application including maintaining for each chunk of the plurality of chunks information regarding a migration status of the chunk.
 Iglesia teaches facilitating usage of the stateful application during the background data migration process by abstracting a current location of a particular chunk of the plurality of chunks that is being operated upon by the stateful application including maintaining for each chunk of the plurality of chunks information regarding a migration status of the chunk;  (Iglesia [0007] In an aspect the data stored in the first data system and the second data system may be accessed by logical unit number (LUN) and logical block address (LBA) The data of a LUN may be migrated in chunks comprised of a range of contiguous LBAs and the migration status of the chunks may be represented by a bitmap.  A bit of the bitmap representing a chunk of data of the chunks of data may be set when all of the data of the chunk has been migrated to the second data system).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Iglesia with the system of Vasetsky to abstract a particular chunk. One having ordinary skill in the art would have been motivated to use Iglesia into the system of Vasetsky for the purpose of enabling highly reliable and highly available migration of storage (Iglesia paragraph 03). 

Vasetsky and Iglesia do not teach during usage of the stateful application and performance of the background data migration process, updating the priority map to reflect a change in observed data access patterns from the historical data access patterns.
 Rao teaches during usage of the stateful application and performance of the background data migration process, updating the priority map to reflect a change in observed data access patterns from the historical data access patterns. (Rao [0043] In particular embodiments, a data access pattern identification method may be implemented at least in part as a learning algorithm.  A learning algorithm may evaluate information describing how data on a storage system are actually accessed to "learn" frequent access patterns.  The learning algorithm may operate in substantially real time or periodically by examining log information.  In particular embodiments, the learning algorithm may build an estimate of access patterns or optimized data arrangements and then update this estimate over time as part of an iterative learning process [0024] data access patterns may be analyzed at the block or data segment level.  For instance, optimization may be agnostic as to how data blocks are grouped into files.  Instead, access patterns of groups of blocks may be identified and/or optimized.  In particular embodiments, techniques and mechanisms described herein may be applied at any or all levels of abstraction capable of being supported by the storage system, such as disk level, directory level, file level, block level, data segment level, or any other level.).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rao with the system of Vasetsky and Iglesia to update data access patterns. One having ordinary skill in the art would have been motivated to use Rao into the system of Vasetsky and Iglesia for the purpose of optimization of access in a random storage system. (Rao paragraph 01)

As to claims 8 and 15, they are rejected based on the same reason as claim 1.

Claims 2,3,9,10,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasetsky (US 2017/0339225 A1) in view of Iglesia (US 2015/0149605 A1) in further view of Rao (US 2014/0250281 A1) and Hadas (US 2018/0217765 A1).

As per claim 2, Vasetsky and Iglesia and Rao do not teach said abstracting a current location of a particular chunk comprises presenting a dummy volume to the stateful application as a block device.
However, Hadas teaches said abstracting a current location of a particular chunk comprises presenting a dummy volume to the stateful application as a block device. (Hadas [0034] In some implementations, the VM snapshot integrity manager 117 isolates the snapshot volumes by assigning each volume a new identifier associated with a different disk than the disk associated with the active volume.  For example, the unique identifier associated with each snapshot volume is update to a new identifier associated with the empty disk image 260.  The virtualization manager 110 may add these new identifiers for the snapshot volumes of disk image 210 to the metadata file associated with the empty disk image 206.  An advantage of updating the configuration information of the snapshot volumes is that it is not necessary to psychically move or copy data associated with these volumes to the empty disk image.  Instead, the configuration information of the snapshot volumes is updated so that old 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hadas with the system of Vasetsky and Iglesia and Rao to use a dummy volume. One having ordinary skill in the art would have been motivated to use Hadas into the system of Vasetsky and Iglesia and Rao for the purpose of maintaining snapshot consistency in a virtualized data-center (Hadas paragraph 01) 

As per claim 3, Hadas teaches the dummy volume comprises a zero-sized storage volume. (Hadas [0034] For example, the unique identifier associated with each snapshot volume is update to a new identifier associated with the empty disk image 260.  The virtualization manager 110 may add these new identifiers for the snapshot volumes of disk image 210 to the metadata file associated with the empty disk image 206).

As to claims 9 and 16, they are rejected based on the same reason as claim 2.
As to claims 10 and 17, they are rejected based on the same reason as claim 3.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasetsky (US 2017/0339225 A1) in view of Iglesia (US 2015/0149605 A1) in further view of Rao (US 2014/0250281 A1) and Sato (US 2005/0216591 A1).

          As per claim 5, Vasetsky and Iglesia and Rao do not teach responsive to completion of the background data migration process, redirecting the stateful application from the dummy volume to the target data volume.
          However, Sato teaches responsive to completion of the background data migration process, redirecting the stateful application from the dummy volume to the target data volume. (Sato  [0038] In the movement-source storage subsystem, a volume to be moved is  allocated to the dummy volume for movement control, and in the movement-target storage subsystem, an unused volume is allocated to the dummy volume for movement control; the contents of the volume to be moved allocated to the dummy volume for movement control are then volume-copied to the unused volume allocated to the dummy volume for movement control, and when volume copy is completed, use of the volume-copied volume is begun, and the volume which has been moved is returned to the pool area as an unused volume).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sato with the system of Vasetsky and Iglesia and Rao to redirect to the target volume. One having ordinary skill in the art would have been motivated to use Sato into the system of Vasetsky and Iglesia and Rao for the purpose of providing easy ascertainment of each volume. (Sato paragraph 13) 

As to claims 12 and 19, they are rejected based on the same reason as claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasetsky (US 2017/0339225 A1) in view of Iglesia (US 2015/0149605 A1) in further view of Rao (US 2014/0250281 A1) and Watanabe (US 2013/0247050)
 
As per claim 6, Vasetsky and Iglesia and Rao do not teach the plurality of chunks have a chunk size and wherein the method further comprises: receiving information indicative of attributes of the stateful application; and determining the chunk size based on the attributes.
However, Watanabe teaches the plurality of chunks have a chunk size and wherein the method further comprises: receiving information indicative of attributes of the stateful application; and determining the chunk size based on the attributes. (Watanabe [0062] The attribute of a batch job means a quantity of data of one item, and a chunk size which will be described below and [0067] In the batch processing, a number of items of data to be executed sequentially are collectively executed as transaction processing.  This collection of data is called a chunk, and the number of items of data included therein is called a chunk size).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Watanabe with the system of Vasetsky and Iglesia and Rao to receive attributes of the application. One having ordinary skill in the art would have been motivated to use Watanabe into the system of Vasetsky and  

As to claims 13 and 20, they are rejected based on the same reason as claim 6.

Allowable Subject Matter
Claims 4, 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200326876 A1 – discloses A storage system includes an object storage server and a storage client, the object storage server obtains an object migration policy of a source bucket, where the object migration policy indicates a condition for migrating an object from the source bucket to a destination bucket in a plurality of buckets, and the object storage server migrates a first object in the source bucket to the destination bucket according to the policy migration policy when determining that the first object meets the object migration policy of the source bucket.

US 20190220214 A1 – discloses a state where one of physical storage regions is allocated to each of unit regions included in a logical storage region, an apparatus identifies, from among the unit regions, first unit regions which have been allocated from physical storage regions whose allocations to the first unit regions are to be changed.  The apparatus sequentially selects, from among the first unit regions, a second unit region as a candidate for data migration, and instructs data migration of the second unit region between the physical storage regions.  The apparatus determines whether data migration of any one of the unit regions whose data has been instructed to be migrated is being executed on each of multiple divided regions obtained by dividing a physical storage region to which data of the second unit region is to be migrated, and instructs data migration of the second unit region based on the determination.

US 20180246659 A1 – discloses migration of data blocks.  In an example, data blocks for migration from a source data storage device to a destination data storage device may be identified.  A migration priority for each of the data blocks may be determined.  The determination may comprise determining a plurality of parameters for each of the data blocks based on an analysis of respective input/output (I/O) operations of the data blocks in relation to a host system.  The plurality of parameters may be provided as an input to an input layer of an artificial neural network engine.  The input may be processed by a hidden layer of the artificial neural network engine.  An output may be provided by an output layer of the artificial neural network engine.  In an example, the output may include a migration priority for each of the data blocks.

US 20180052620 A1 – discloses systems and methods for database migration.  A data migration system may access schema data describing data stored at a database.  The data migration system may identify a first segment of the first plurality of records having a first value for a first segmenting parameter and a second segment of the first plurality of records having a second value for the first segmenting parameter.  The data migration system may begin to migrate the first segment of the first plurality of records.  After the first segment of the first plurality of records is migrated, the data migration system may begin to migrate the second segment of the first plurality of records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196